Atlcinson, J.
There being no exception to nor assignment of error upon the final judgment overruling a motion for a new trial, and the only exceptions taken or errors assigned relating to rulings made at the trial, and the bill of exceptions not having been certified within the timé prescribed by law after the adjournment of the court at which the rulings excepted to were made, *317no questions are presented ■which this court has jurisdiction to consider, and the writ of error is accordingly Dismissed.
August 18, 1896.
G. H. StiMon an'd W. T. Gratte, for plaintiff in error.
J ones & 'Bowám and J. G. Edwards, contra.